UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2015 Date of reporting period:	January 31, 2015 Item 1. Schedule of Investments: Putnam Multi-Cap Core Fund The fund's portfolio 1/31/15 (Unaudited) COMMON STOCKS (96.2%) (a) Shares Value Aerospace and defense (2.7%) Airbus Group NV (France) 11,050 $588,416 Curtiss-Wright Corp. 4,174 277,696 General Dynamics Corp. 15,268 2,033,850 Honeywell International, Inc. 10,321 1,008,981 L-3 Communications Holdings, Inc. 7,948 978,558 Northrop Grumman Corp. 13,440 2,109,408 Textron, Inc. 5,638 239,953 TransDigm Group, Inc. 4,923 1,011,824 United Technologies Corp. 6,926 794,966 Air freight and logistics (0.3%) FedEx Corp. 6,016 1,017,366 Airlines (1.3%) Alaska Air Group, Inc. 14,156 960,768 Copa Holdings SA Class A (Panama) 2,669 286,944 Delta Air Lines, Inc. 21,544 1,019,247 JetBlue Airways Corp. (NON) 53,303 894,957 Southwest Airlines Co. 23,259 1,050,842 Auto components (0.9%) Dana Holding Corp. 12,741 265,905 Delphi Automotive PLC (United Kingdom) 7,807 536,575 Lear Corp. 7,890 791,762 Magna International, Inc. (Canada) 7,460 716,309 TRW Automotive Holdings Corp. (NON) 5,146 530,913 Automobiles (0.6%) Fiat Chrysler Automobiles NV (United Kingdom) (NON) 63,716 841,688 Ford Motor Co. 76,113 1,119,622 Banks (5.7%) Banc of California, Inc. 53,831 551,768 Bank of America Corp. 161,233 2,442,680 C1 Financial, Inc. (NON) 30,000 503,400 Citigroup, Inc. 69,542 3,264,997 First BanCorp. (Puerto Rico) (NON) 29,196 160,286 Fulton Financial Corp. 20,198 225,208 Huntington Bancshares, Inc./OH 7,047 70,611 Investors Bancorp, Inc. 32,250 355,073 JPMorgan Chase & Co. 92,671 5,039,449 Old National Bancorp 13,131 176,087 Pacific Premier Bancorp, Inc. (NON) 7,006 104,109 PNC Financial Services Group, Inc. 2,519 212,956 Regions Financial Corp. 19,443 169,154 SVB Financial Group (NON) 431 48,660 Virgin Money Holdings UK PLC (United Kingdom) (NON) 125,881 592,835 Wells Fargo & Co. 93,308 4,844,551 Beverages (2.1%) Coca-Cola Co. (The) 904 37,218 Coca-Cola Enterprises, Inc. 18,201 766,262 Dr. Pepper Snapple Group, Inc. 11,612 897,259 Monster Beverage Corp. (NON) 2,884 337,284 PepsiCo, Inc. 51,722 4,850,489 Biotechnology (3.7%) AMAG Pharmaceuticals, Inc. (NON) 13,735 606,950 Amgen, Inc. 19,092 2,906,948 ARIAD Pharmaceuticals, Inc. (NON) (S) 69,406 447,669 Biogen Idec, Inc. (NON) 3,154 1,227,411 Celgene Corp. (NON) 12,840 1,530,014 Gilead Sciences, Inc. (NON) 43,230 4,531,801 Inovio Pharmaceuticals, Inc. (NON) (S) 27,982 233,370 United Therapeutics Corp. (NON) 6,111 862,445 Building products (0.3%) Assa Abloy AB Class B (Sweden) 8,709 475,248 NCI Building Systems, Inc. (NON) 18,075 278,897 Norcraft Companies, Inc. (NON) 2,830 58,355 Capital markets (3.0%) Ameriprise Financial, Inc. 6,151 768,506 Artisan Partners Asset Management, Inc. Class A 2,816 135,928 Blackstone Group LP (The) 18,274 682,351 Carlyle Group LP (The) 6,670 175,421 Charles Schwab Corp. (The) 17,052 443,011 E*Trade Financial Corp. (NON) 18,436 424,950 Goldman Sachs Group, Inc. (The) 9,224 1,590,310 KKR & Co. LP 8,647 207,614 Legg Mason, Inc. 10,862 602,189 Moelis & Co. Class A 42,074 1,304,294 Morgan Stanley 44,848 1,516,311 Oaktree Capital Group, LLC (Units) 5,579 309,077 Och-Ziff Capital Management Group, LLC Class A 29,018 321,810 RCS Capital Corp. Class A (S) 20,658 194,805 State Street Corp. 14,758 1,055,345 WisdomTree Investments, Inc. 9,755 169,932 Chemicals (2.4%) Albemarle Corp. 13,419 647,601 Axalta Coating Systems, Ltd. (NON) 25,149 645,575 CF Industries Holdings, Inc. 1,449 442,496 Croda International PLC (United Kingdom) 10,334 413,064 Dow Chemical Co. (The) 7,832 353,693 Huntsman Corp. 55,079 1,209,535 LyondellBasell Industries NV Class A 10,724 848,161 Monsanto Co. 8,378 988,436 Sherwin-Williams Co. (The) 5,807 1,575,265 Symrise AG (Germany) 10,462 686,784 Commercial services and supplies (2.0%) ADT Corp. (The) 16,654 572,898 Cintas Corp. 15,358 1,208,675 KAR Auction Services, Inc. 28,077 957,706 MiX Telematics, Ltd. ADR (South Africa) (NON) 10,935 64,188 Progressive Waste Solutions, Ltd. (Canada) 45,773 1,305,446 Republic Services, Inc. 33,804 1,341,343 Tyco International PLC 31,491 1,285,148 Communications equipment (1.4%) ARRIS Group, Inc. (NON) 21,299 558,460 Cisco Systems, Inc. 74,403 1,961,635 CommScope Holding Co., Inc. (NON) 32,531 914,284 Juniper Networks, Inc. 13,279 301,832 QUALCOMM, Inc. 14,336 895,427 Construction and engineering (—%) Quanta Services, Inc. (NON) 2,845 75,336 Construction materials (0.1%) CaesarStone Sdot-Yam, Ltd. (Israel) 3,331 206,855 Consumer finance (1.1%) American Express Co. 5,727 462,112 Capital One Financial Corp. 18,496 1,354,092 Discover Financial Services 31,170 1,695,025 Containers and packaging (0.9%) Ball Corp. 12,711 804,988 Berry Plastics Group, Inc. (NON) 41,756 1,412,188 Graphic Packaging Holding Co. (NON) 39,302 569,093 Diversified consumer services (0.2%) Weight Watchers International, Inc. (NON) (S) 38,590 639,050 Diversified financial services (0.5%) Berkshire Hathaway, Inc. Class B (NON) 1,819 261,772 Voya Financial, Inc. 36,611 1,428,195 Diversified telecommunication services (1.5%) AT&T, Inc. 39,928 1,314,430 CenturyLink, Inc. 27,525 1,023,104 Iridium Communications, Inc. (NON) 92,237 784,937 Verizon Communications, Inc. 38,942 1,780,039 Electric utilities (1.3%) American Electric Power Co., Inc. 11,382 714,903 Entergy Corp. 21,835 1,910,781 Exelon Corp. 47,352 1,706,566 Electrical equipment (0.2%) Generac Holdings, Inc. (NON) 10,324 451,572 Hubbell, Inc. Class B 3,441 364,884 Electronic equipment, instruments, and components (0.5%) Anixter International, Inc. (NON) 2,048 154,337 CDW Corp. of Delaware 5,293 181,338 Corning, Inc. 61,354 1,458,385 Energy equipment and services (0.9%) Cameron International Corp. (NON) 4,266 191,031 CSI Compressco LP 9,357 133,337 FMSA Holdings, Inc. (NON) (S) 20,997 108,974 Halliburton Co. 33,002 1,319,750 Helmerich & Payne, Inc. 2,061 122,753 Nabors Industries, Ltd. 10,658 122,674 Schlumberger, Ltd. 9,563 787,896 U.S. Silica Holdings, Inc. 6,538 164,758 Food and staples retail (3.2%) Costco Wholesale Corp. 9,115 1,303,354 CVS Health Corp. 51,901 5,094,602 Kroger Co. (The) 23,894 1,649,881 Wal-Mart Stores, Inc. 10,553 896,794 Walgreens Boots Alliance, Inc. 21,620 1,594,475 Food products (1.3%) Amira Nature Foods, Ltd. (United Arab Emirates) (NON) (S) 16,637 206,964 Archer-Daniels-Midland Co. 14,171 660,794 Bunge, Ltd. 4,466 399,841 Cal-Maine Foods, Inc. 9,142 320,427 Ingredion, Inc. 6,753 544,562 Keurig Green Mountain, Inc. 5,884 721,143 Pinnacle Foods, Inc. 41,970 1,509,661 Gas utilities (0.4%) UGI Corp. 39,068 1,445,125 Health-care equipment and supplies (1.5%) Becton Dickinson and Co. 6,234 860,791 C.R. Bard, Inc. 4,316 738,165 Cooper Cos., Inc. (The) 1,421 224,021 Edwards Lifesciences Corp. (NON) 10,018 1,255,756 GenMark Diagnostics, Inc. (NON) 3,167 40,791 Halyard Health, Inc. (NON) 736 32,804 Medtronic PLC 17,662 1,261,067 St. Jude Medical, Inc. 8,417 554,428 Health-care providers and services (3.2%) Aetna, Inc. 7,173 658,625 AmerisourceBergen Corp. 12,467 1,184,988 AmSurg Corp. (NON) 7,891 435,425 Anthem, Inc. 6,233 841,206 Cardinal Health, Inc. 10,168 845,876 CIGNA Corp. 4,830 515,989 Civitas Solutions, Inc. (NON) 30,000 569,700 Express Scripts Holding Co. (NON) 691 55,771 HCA Holdings, Inc. (NON) 28,700 2,031,960 HealthSouth Corp. 34,222 1,509,190 Humana, Inc. 2,908 425,848 LifePoint Hospitals, Inc. (NON) 12,923 843,097 Premier, Inc. Class A (NON) 6,658 216,385 UnitedHealth Group, Inc. 4,828 512,975 Health-care technology (0.1%) Castlight Health, Inc. Class B (NON) (S) 42,183 374,585 Hotels, restaurants, and leisure (3.1%) Bloomin' Brands, Inc. (NON) 32,530 803,979 Carrols Restaurant Group, Inc. (NON) 177,979 1,416,713 Compass Group PLC (United Kingdom) 26,923 466,139 Extended Stay America, Inc. (Unit) 11,471 226,896 Hilton Worldwide Holdings, Inc. (NON) 17,181 446,191 Las Vegas Sands Corp. 25,360 1,378,823 McDonald's Corp. 320 29,581 Peak Resorts, Inc. (NON) 103,650 779,448 Penn National Gaming, Inc. (NON) 92,556 1,385,563 Restaurant Brands International LP (Units) (Canada) (NON) (S) 131 4,804 Restaurant Brands International, Inc. (Canada) (NON) 16,418 635,048 Royal Caribbean Cruises, Ltd. 9,576 723,467 Vail Resorts, Inc. 8,763 769,041 Wyndham Worldwide Corp. 7,897 661,690 Yum! Brands, Inc. 7,040 508,851 Household durables (0.7%) Leggett & Platt, Inc. 24,930 1,062,766 New Home Co., Inc. (The) (NON) 3,661 51,583 UCP, Inc. Class A (NON) 13,075 117,675 WCI Communities, Inc. (NON) 2,994 57,814 Whirlpool Corp. 5,653 1,125,399 Household products (0.3%) Energizer Holdings, Inc. 6,791 869,316 Procter & Gamble Co. (The) 976 82,267 Independent power and renewable electricity producers (0.4%) NRG Energy, Inc. 48,041 1,184,691 Industrial conglomerates (0.9%) 3M Co. 12,230 1,984,929 Danaher Corp. 5,016 413,218 General Electric Co. 5,580 133,306 Siemens AG (Germany) 2,455 257,858 Toshiba Corp. (Japan) 35,000 140,072 Insurance (3.9%) Allstate Corp. (The) 14,175 989,273 American International Group, Inc. 71,056 3,472,507 Amtrust Financial Services, Inc. 15,329 775,954 Assured Guaranty, Ltd. 39,861 973,406 Chubb Corp. (The) 8,972 878,359 Genworth Financial, Inc. Class A (NON) 4,334 30,251 Hartford Financial Services Group, Inc. (The) 23,177 901,585 Lincoln National Corp. 19,220 960,616 MetLife, Inc. 40,802 1,897,293 Prudential PLC (United Kingdom) 43,580 1,060,067 Travelers Cos., Inc. (The) 11,005 1,131,534 Internet and catalog retail (0.7%) Amazon.com, Inc. (NON) 1,296 459,471 Expedia, Inc. 13,460 1,156,618 FabFurnish GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Global Fashion Holding SA (acquired 8/2/13, cost $43,883) (Private) (Brazil) (F) (RES) (NON) 1,036 24,320 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Priceline Group, Inc. (The) (NON) 598 603,669 Internet software and services (2.7%) Alibaba Group Holding, Ltd. ADR (China) (NON) 31,145 2,774,397 AOL, Inc. (NON) 30,854 1,334,436 eBay, Inc. (NON) 15,040 797,120 Facebook, Inc. Class A (NON) 12,735 966,714 Google, Inc. Class A (NON) 2,284 1,227,764 GrubHub, Inc. (NON) 18,528 637,919 Hortonworks, Inc. (NON) 4,605 97,580 Pandora Media, Inc. (NON) 16,697 277,170 Yahoo!, Inc. (NON) 19,062 838,537 IT Services (2.8%) Automatic Data Processing, Inc. 7,213 595,289 CACI International, Inc. Class A (NON) 11,007 931,082 Computer Sciences Corp. 23,244 1,410,446 DST Systems, Inc. 3,295 318,627 IBM Corp. 22,955 3,519,231 MasterCard, Inc. Class A 21,509 1,764,383 Visa, Inc. Class A 406 103,493 Xerox Corp. 46,919 617,923 Leisure products (—%) Malibu Boats, Inc. Class A (NON) 2,096 45,735 Life sciences tools and services (0.6%) Agilent Technologies, Inc. 11,566 436,848 Mettler-Toledo International, Inc. (NON) 3,300 1,003,035 Waters Corp. (NON) 5,702 678,823 Machinery (1.3%) Caterpillar, Inc. 6,622 529,561 Deere & Co. 9,825 836,992 Middleby Corp. (The) (NON) 3,080 292,662 Oshkosh Corp. 16,106 690,142 Pall Corp. 5,970 577,657 Trinity Industries, Inc. 53,019 1,403,413 Media (2.4%) Charter Communications, Inc. Class A (NON) 2,976 449,718 Comcast Corp. Class A 25,116 1,334,790 DIRECTV (NON) 5,386 459,318 Discovery Communications, Inc. Class A (NON) 14,246 412,920 DISH Network Corp. Class A (NON) 2,535 178,337 Liberty Global PLC Ser. C (United Kingdom) 26,526 1,209,320 Lions Gate Entertainment Corp. 16,128 463,357 Madison Square Garden Co. (The) Class A (NON) 2,730 206,798 MDC Partners, Inc. Class A 20,613 492,651 SFX Entertainment, Inc. (NON) 9,948 32,729 Time Warner Cable, Inc. 1,816 247,212 Time Warner, Inc. 18,868 1,470,383 Townsquare Media, Inc. (NON) 51,147 620,925 Walt Disney Co. (The) 4,946 449,888 Metals and mining (0.5%) AK Steel Holding Corp. (NON) (S) 53,675 203,428 Freeport-McMoRan, Inc. (Indonesia) 10,132 170,319 Hi-Crush Partners LP (Units) 2,791 91,070 Noranda Aluminum Holding Corp. 22,986 69,648 Southern Copper Corp. (Peru) 5,613 153,123 Steel Dynamics, Inc. 8,876 151,247 United States Steel Corp. 37,111 906,993 Multi-utilities (0.3%) Public Service Enterprise Group, Inc. 22,956 979,762 Multiline retail (1.3%) Big Lots, Inc. 12,322 565,703 Dollar General Corp. (NON) 9,834 659,468 Dollar Tree, Inc. (NON) 5,228 371,711 Kohl's Corp. 15,152 904,877 Macy's, Inc. 11,715 748,354 Target Corp. 14,782 1,088,103 Oil, gas, and consumable fuels (5.7%) Anadarko Petroleum Corp. 8,324 680,487 Antero Midstream Partners LP (NON) 30,000 703,500 Apache Corp. 6,616 413,963 Chesapeake Energy Corp. 24,255 465,211 CONSOL Energy, Inc. 3,858 111,689 Devon Energy Corp. 15,854 955,521 EOG Resources, Inc. 9,571 852,106 EP Energy Corp. Class A (NON) (S) 21,103 218,416 EV Energy Partners LP 27,171 380,937 Exxon Mobil Corp. 53,239 4,654,153 Gaztransport Et Technigaz SA (France) 6,661 376,806 Hess Corp. 11,756 793,412 JP Energy Partners LP (NON) 33,108 409,877 MarkWest Energy Partners LP 4,641 273,494 Memorial Production Partners LP (Units) 30,071 516,620 Memorial Resource Development Corp. (NON) 53,731 1,028,949 Newfield Exploration Co. (NON) 18,066 538,005 NuStar Energy LP 10,017 611,838 Occidental Petroleum Corp. 4,332 346,560 Royal Dutch Shell PLC ADR (United Kingdom) 20,135 1,237,296 Suncor Energy, Inc. (Canada) 7,887 235,111 Total SA ADR (France) 16,577 853,881 USD Partners LP (NON) 22,540 294,372 Valero Energy Corp. 24,867 1,314,967 Whiting Petroleum Corp. (NON) 17,591 528,082 Paper and forest products (0.2%) International Paper Co. 11,152 587,264 Personal products (0.7%) Avon Products, Inc. 99,848 772,824 Coty, Inc. Class A (NON) 50,516 960,814 Estee Lauder Cos., Inc. (The) Class A 10,393 733,642 Pharmaceuticals (5.3%) AbbVie, Inc. 9,403 567,471 Actavis PLC (NON) 3,719 991,262 Catalent, Inc. (NON) 21,206 585,710 Impax Laboratories, Inc. (NON) 15,759 577,883 Jazz Pharmaceuticals PLC (NON) 2,508 424,705 Johnson & Johnson 36,596 3,664,723 Merck & Co., Inc. 67,931 4,094,881 Mylan, Inc. (NON) 15,373 817,075 Pfizer, Inc. 150,008 4,687,750 Shire PLC ADR (United Kingdom) 1,681 368,576 Zoetis, Inc. 14,780 631,549 Professional services (0.2%) Robert Half International, Inc. 9,401 545,822 TrueBlue, Inc. (NON) 10,838 239,086 Real estate investment trusts (REITs) (1.2%) American Tower Corp. 1,139 110,426 Armada Hoffler Properties, Inc. 92,631 988,373 Boston Properties, Inc. 1,841 255,531 Brixmor Property Group, Inc. 16,452 445,849 CatchMark Timber Trust, Inc. Class A 84,466 972,204 Hannon Armstrong Sustainable Infrastructure Capital, Inc. 10,582 144,973 Host Hotels & Resorts, Inc. 7,769 177,832 Paramount Group, Inc. (NON) 38,518 745,323 Parkway Properties, Inc. 7,062 129,235 Prologis, Inc. 684 30,876 Real estate management and development (0.1%) RE/MAX Holdings, Inc. Class A 8,326 277,089 Road and rail (1.4%) Avis Budget Group, Inc. (NON) 16,995 973,983 Genesee & Wyoming, Inc. Class A (NON) 924 76,184 JB Hunt Transport Services, Inc. 5,027 400,199 Old Dominion Freight Line, Inc. (NON) 4,037 283,074 Union Pacific Corp. 24,322 2,850,782 Semiconductors and semiconductor equipment (2.4%) Atmel Corp. (NON) 12,562 104,641 Broadcom Corp. Class A 11,218 476,036 Intel Corp. 49,329 1,629,830 Lam Research Corp. 10,056 768,681 Marvell Technology Group, Ltd. 41,958 649,929 Maxim Integrated Products, Inc. 14,072 465,642 Micron Technology, Inc. (NON) 87,329 2,555,683 Microsemi Corp. (NON) 6,015 167,578 NVIDIA Corp. 6,892 132,361 Teradyne, Inc. 11,057 200,132 Texas Instruments, Inc. 16,359 874,389 Xilinx, Inc. 1,626 62,723 Software (3.7%) Activision Blizzard, Inc. 43,121 901,013 Cadence Design Systems, Inc. (NON) 30,598 550,458 Electronic Arts, Inc. (NON) 11,113 609,659 EnerNOC, Inc. (NON) 24,270 417,929 Microsoft Corp. 120,319 4,860,888 Oracle Corp. 91,112 3,816,682 Symantec Corp. 26,182 648,528 TiVo, Inc. (NON) 54,591 571,022 Specialty retail (3.8%) American Eagle Outfitters, Inc. 83,098 1,166,696 Bed Bath & Beyond, Inc. (NON) 13,328 996,535 Best Buy Co., Inc. 27,487 967,542 Boot Barn Holdings, Inc. (NON) 16,929 341,627 Chico's FAS, Inc. 48,988 817,120 Children's Place, Inc. (The) 13,672 819,636 Conn's, Inc. (NON) (S) 15,164 238,681 Gap, Inc. (The) 35,641 1,468,053 GNC Holdings, Inc. Class A 7,645 338,979 Home Depot, Inc. (The) 16,969 1,771,903 Lowe's Cos., Inc. 16,409 1,111,874 Michaels Cos., Inc. (The) (NON) 49,389 1,274,236 Select Comfort Corp. (NON) 5,623 167,790 Tile Shop Holdings, Inc. (NON) 15,424 125,243 TJX Cos., Inc. (The) 16,343 1,077,657 Technology hardware, storage, and peripherals (4.6%) Apple, Inc. 71,466 8,372,957 EMC Corp. 45,554 1,181,215 Hewlett-Packard Co. 85,741 3,097,822 NetApp, Inc. 6,893 260,555 QLogic Corp. (NON) 21,108 282,003 SanDisk Corp. 6,693 508,066 Seagate Technology PLC 11,511 649,681 Western Digital Corp. 7,503 729,517 Textiles, apparel, and luxury goods (0.7%) Coach, Inc. 18,099 673,102 Fossil Group, Inc. (NON) 6,240 610,272 Michael Kors Holdings, Ltd. (NON) 5,751 407,113 NIKE, Inc. Class B 5,553 512,264 Thrifts and mortgage finance (0.2%) Radian Group, Inc. 42,850 675,316 Tobacco (0.4%) Lorillard, Inc. 17,515 1,149,154 Philip Morris International, Inc. 2,517 201,964 Trading companies and distributors (0.3%) HD Supply Holdings, Inc. (NON) 18,526 534,105 United Rentals, Inc. (NON) 6,955 576,222 Water utilities (0.1%) American Water Works Co., Inc. 8,543 479,604 Total common stocks (cost $315,512,308) INVESTMENT COMPANIES (0.6%) (a) Shares Value iShares MSCI United Kingdom ETF (United Kingdom) 3,719 $67,091 SPDR S&P rust 9,589 1,912,718 Total investment companies (cost $1,916,073) CONVERTIBLE PREFERRED STOCKS (0.2%) (a) Shares Value AmSurg Corp. Ser. A-1, $5.25 cv. pfd. 2,324 $265,227 Banc of California, Inc. 4.00% cv. pfd. 5,050 266,388 Iridium Communications, Inc. Ser. B, 6.75% cv. pfd. 285 92,215 Iridium Communications, Inc. 144A $7.00 cv. pfd. 213 22,405 Total convertible preferred stocks (cost $577,450) SHORT-TERM INVESTMENTS (4.3%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 2,665,225 $2,665,225 Putnam Short Term Investment Fund 0.10% (AFF) 11,602,447 11,602,447 Total short-term investments (cost $14,267,672) TOTAL INVESTMENTS Total investments (cost $332,273,503) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2014 through January 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $331,236,256. (b) The aggregate identified cost on a tax basis is $332,277,179, resulting in gross unrealized appreciation and depreciation of $20,279,257 and $16,867,283, respectively, or net unrealized appreciation of $3,411,974. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $24,323, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $1,032,348 $94,026,883 $83,456,784 $3,729 $11,602,447 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $2,665,225, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $2,562,933. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $34,276 to cover the settlement of certain securities. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $47,145,534 $466,139 $24,323 Consumer staples 26,560,991 — — Energy 21,369,620 376,806 — Financials 50,235,844 1,652,902 — Health care 47,866,342 — — Industrials 34,991,145 1,461,594 — Information technology 60,183,429 — — Materials 12,036,978 1,099,848 — Telecommunication services 4,902,510 — — Utilities 8,421,432 — — Total common stocks Convertible preferred stocks — 646,235 — Investment companies 1,979,809 — — Short-term investments 11,602,447 2,665,225 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 31, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 31, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 31, 2015
